DETAILED ACTION
This Office action is in response to applicant’s response filed 12/16/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, as filed on 08/16/2019, are currently pending.
Applicant’s election with traverse of Group II (Claims 7-20) in the reply filed on 12/16/2020 is acknowledged.  The traversal is on the ground(s) that “it is believed the search of groups jointly would not impose a serious burden.”  This is not found persuasive because the lack of unity between Groups I and II identified in the Requirement for Restriction/Election, dated 11/19/2020, presents a serious search and examination burden if restriction were not required because the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses and electronic resources; and employing different search strategies and search queries).
Additional searching is required for reviewing the volume of results from key word text searches for limitations in the claims.

The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6, as filed on 08/16/2019, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 7-20, as filed on 08/16/2019, are considered below.


Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/16/2019, 08/27/2019, and 04/15/2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it is drawn to a nonelected invention.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 7, 9, 12, 15, 16, and 18 are objected to because of the following informalities:
In claim 7, lines 1-2, “human body” should be --- a human body ---.
In claim 9, line 5, “analysis” should be --- analyze ---.
In claim 12, line 6, “covert” should be --- convert ---.
In claim 12, line 9, “configured to” should be --- further configured to ---.
In claim 15, line 5, “categorizes” should be --- categorize ---.

In claim 18, lines 2-3, “the at least one muscle vibration signal” should be --- the at least one current muscle vibration signal ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the activity of the at least one target muscle” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- an activity of the at least one target muscle    ---.
Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 7, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 10, the limitations “wherein the resistance control instruction comprises one of a resistance maintaining signal, a resistance increasing signal and a 
The limitations render the claim indefinite because it is unclear which one of the limitations directed to the muscle strength analysis device outputs is intended to be claimed since applicant has claimed that the resistance control instruction comprises one of a resistance maintaining signal, a resistance increasing signal and a resistance decreasing signal.  Specifically, the limitations directed to the muscle strength analysis device outputs are not positively claimed in claim 10.  Applicant is suggested to amend the limitations to
--- wherein the resistance control instruction comprises one of a resistance maintaining signal, a resistance increasing signal, and a resistance decreasing signal; wherein if the resistance control instruction comprises the resistance maintaining signal, when the muscle strength analysis device outputs the resistance maintaining signal to the at least one resistance adjustment assembly, the at least one resistance adjustment assembly does not change the resistance force; wherein if the resistance control instruction comprises the resistance increasing signal, when the muscle 15strength analysis device 
Regarding claim 11, which depends from claim 10, the limitations “when the difference value is determined to be within the allowable range, 25the muscle strength analysis device outputs the resistance maintaining signal to the at least one resistance adjustment assembly; when the difference value is determined to be not within the allowable range, the muscle strength analysis device further determines whether 16the difference value is positive or negative; when the difference value is determined to be positive, the muscle strength analysis device outputs the resistance decreasing signal to the at least one resistance adjustment assembly; when the difference value is determined to be negative, the muscle strength analysis device outputs the resistance increasing signal to the 5at least one resistance adjustment assembly” are recited in lines 5-13.
The limitations render the claim indefinite because it is unclear which one of the limitations directed to the muscle strength analysis device outputs is intended to be claimed since applicant has claimed in claim 10 that the resistance control instruction comprises one of a resistance maintaining signal, a resistance increasing signal and a resistance decreasing signal.  Specifically, the limitations directed to the muscle 
--- wherein when the difference value is determined to be within the allowable range and if the resistance control instruction comprises the resistance maintaining signal, 25the muscle strength analysis device outputs the resistance maintaining signal to the at least one resistance adjustment assembly; wherein when the difference value is determined to be not within the allowable range and if the resistance control instruction comprises the resistance increasing signal or the resistance decreasing signal, the muscle strength analysis device further determines whether 16the difference value is positive or negative; wherein when the difference value is determined to be positive and if the resistance control instruction comprises the resistance decreasing signal, the muscle strength analysis device outputs the resistance decreasing signal to the at least one resistance adjustment assembly; and wherein when the difference value is determined to be negative and if the resistance control instruction comprises the resistance increasing signal, the muscle strength analysis device outputs the resistance increasing signal to the 5at least one resistance adjustment assembly ---.
Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 11, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayalth (US 2014/0135593).
Regarding claim 7, Jayalth discloses a muscle training system (the textile-based human monitoring, analysis, and feedback (MAF) system 100; Figure 1A), configured to train at least one target muscle of human body (The “muscles of interest” (paragraph 0048: “the electrodes of the sensor may be disposed on the inside of the garment such that they make direct contact with the skin generally at locations where muscles of interest are expected to be located adjacently when the form-fitting sensor garment 102 is worn”; emphasis added), associated with the sensors 104A-104C that detect muscle activity (Figures 1A and 6; paragraphs 0047-0048 and 0100), may be trained by automatically adjusting the resistance level of a resistance exercise equipment in real time, as described in paragraph 0080.), the muscle training system comprising:
a muscle training equipment (the sensors 104A-104C (Figures 1A and 6; paragraphs 0047-0048 and 0100) together with the resistance exercise equipment 190 and the automatically adjustable resistance level of the resistance exercise equipment in real time, using the motor or transducer operating under the command of controller 106 or SPCD 112; Figure 1A; paragraph 0080), comprising at least one resistance adjustment assembly (the automatically adjustable resistance level of the resistance exercise equipment in real time, using the motor or transducer operating under the command of controller 106 or SPCD 112; Figure 1A; paragraph 0080) and at least one vibration detector (the sensors 104A-104C that detect muscle activity (Figures 1A and 
a controller (the controller 106; Figure 1A; paragraph 0080), configured to control the at least one resistance adjustment assembly to adjust the resistance force in real time, using the motor or transducer operating under the command of controller 106 or SPCD 112; Figure 1A; paragraph 0080) according to the at least one muscle vibration signal (the stages 204, 206, 208, 210, and 212; Figure 2; paragraphs 0063-0064, 0078, and 0080).
Regarding claim 8, Jayalth further discloses a data input 15device (“an appropriate input device”; paragraph 0088), wherein the data input device is configured for an input of a value of the resistance force of the at least one resistance adjustment assembly (The amount of weight employed in a particular weight training exercise may be manually input by the user initially via an appropriate input device, as disclosed in paragraph 0088.  In accordance with the disclosed invention, the amount of weight employed in a particular weight training exercise, see above, is capable of corresponding to the resistance level of the resistance exercise equipment disclosed in paragraph 0080.).
Regarding claim 9, Jayalth further discloses wherein the controller comprises a muscle vibration signal analysis device (the electronics of the controller 106 for analyzing “the exertion level of individual muscles (e.g., obtained from the muscle activation data from the sensors 104A-104C)” (paragraphs 0052 and 0069-0070) together with the storage electronics of the controller 106 (paragraph 0076), the electronics of the controller 106 for calibration (paragraph 0106), and the communications electronics of the controller 106 (paragraphs 0051 and 0075-0077) and a muscle strength analysis device (the electronics of the controller 106 for data analysis; paragraph 0052), the muscle 5vibration signal analysis device is configured to output while the user performs the exercise.”; paragraph 0064; emphasis added), the muscle strength analysis device is configured to analysis the training record data (the data analysis performed by the controller 106 of the muscle activation data at the stage 208; Figure 2; paragraph 0052) and output a resistance control instruction (the command of the controller 106 to operate the motor or transducer to automatically adjust the resistance level of the resistance exercise equipment in real time; paragraph 0080), and the at least one resistance adjustment assembly adjusts the resistance force according to the resistance control instruction (the resistance level of the resistance exercise equipment is automatically adjusted in real time, using the motor or transducer operating under the command of controller 106; paragraph 0080).
Regarding claim 10, as can best be understood (refer to the 35 U.S.C. § 112(b) rejection of claim 10, see above), Jayalth further discloses wherein the resistance control instruction comprises one of a resistance maintaining signal, a resistance increasing signal (Jayalth discloses in paragraph 0080 that the resistance level of the resistance exercise equipment may be automatically adjusted in real time under the command of the controller 106.  Jayalth further discloses in paragraph 0080, “Contrarily, without much muscle strain, […] the resistance level of a resistance exercise equipment may be changed (e.g., in real time) in order to present a more meaningful or beneficial exercise to the human subject.”  Emphasis added.  Accordingly, by automatically increasing the resistance level of the resistance exercise equipment in real time under the command of the controller 106, the more meaningful or beneficial exercise to the human subject is capable of being presented to the user that can rapidly perform the exercise without much muscle strain.  Therefore, a resistance increasing signal is capable of being output under the command of the controller 106.  The Office notes that applicant has claimed in claim 10 that the resistance control instruction comprises one of (emphasis added by the Office) a resistance maintaining signal, a resistance increasing signal, and a resistance decreasing signal.  Refer to the 35 U.S.C. § 112(b) rejection of claim 10, see above.  The Office has shown herein that Jayalth specifically discloses a resistance increasing signal, see above, and a resistance decreasing signal, see below.) and a resistance decreasing signal (Jayalth discloses in paragraph 0080 that the resistance level of the resistance exercise equipment may be automatically changed in real time, using the motor or transducer operating under the command of controller 106, in corresponding response to muscle strain of the user revealed during the analysis at the stage 208.  In specific, Jayalth additionally discloses in paragraph 0080 that “the resistance level of a resistance exercise equipment may be automatically reduced (e.g., in real time, using a motor or transducer operating under the command of controller 106 or SPCD 112).”  Emphasis added.  The Office notes that applicant has claimed in claim 10 that the resistance control instruction comprises one of (emphasis one of (emphasis added by the Office) a resistance maintaining signal, a resistance increasing signal, and a resistance decreasing signal.  Refer to the 35 U.S.C. § 112(b) rejection of claim 10, see above.  The Office has shown herein that Jayalth specifically discloses a resistance increasing signal and a resistance decreasing signal, see above.); when the muscle 15strength analysis device outputs the resistance increasing signal to the at least one resistance adjustment assembly, the at least one resistance adjustment assembly increases the resistance force (By automatically increasing the resistance level of the resistance exercise equipment in real time under the command of the controller 106, the more meaningful or beneficial exercise to the human subject is capable of being presented to the user that can rapidly perform the exercise without much muscle strain.  See above.); when the muscle strength analysis device outputs the resistance decreasing signal to the at least one resistance adjustment assembly, the at least one resistance adjustment assembly decreases the resistance force (“the resistance level of a resistance exercise equipment 
Regarding claim 11, as can best be understood (refer to the 35 U.S.C. § 112(b) rejection of claim 11, see above), Jayalth further discloses wherein the muscle strength analysis device is configured to compare (paragraphs 0070-0071) the training record data (the muscle activation data of the stage 206; Figure 2; paragraphs 0064 and 0070-0071) and a reference training record data (“the reference muscle exertion data [of the system schema] associated with a given exercise”; paragraphs 0056 and 0070-0071) stored in a muscle data model (the system schema of the stage 202; paragraphs 0056 and 0070-0071) to generate a difference value (As disclosed in paragraph 0070:

Analysis at a stage 208 may include, in one or more embodiments, comparing the exertion level of individual muscles (e.g., obtained from the muscle activation data from the sensors 104A-104C) with the reference exertion level of those muscles (e.g., obtained from the system schema at the stage 202).  This analysis may reveal, for example, whether the human subject is performing the exercise at the appropriate intensity level (e.g., by looking at the intensity data from the sensors 104A-104C and comparing such information with corresponding information in the reference system schema at the stage 202).  This analysis may also reveal, for example, whether the human subject is performing the exercise incorrectly.  This may be the case if, for example, one muscle in the group of muscles under monitoring by the sensors 104A-104C is over-exerted or under-exerted.


Jayalth therefore discloses the difference value as the difference in the exertion level of individual muscles when “comparing the exertion level of individual muscles (e.g., obtained from the muscle activation data from the sensors 104A-104C) with the reference exertion level of those muscles (e.g., obtained from the system schema at the stage 202).”), the muscle strength analysis device is configured to determine whether the difference value is within an allowable range (“This analysis may reveal, for example, whether the human subject is performing the exercise at the appropriate intensity level (e.g., by looking at the intensity data from the sensors 104A-104C and one of (emphasis added by the Office) a resistance maintaining signal, a resistance increasing signal, and a resistance decreasing signal.  Refer to the 35 U.S.C. § 112(b) rejections of claims 10 and 11, and the 35 U.S.C. § 103 rejection of claim 10, see above.  The Office has shown herein that Jayalth specifically discloses a resistance decreasing signal and a resistance increasing signal, see above and below.); when the difference value is determined to be not within the allowable range, the muscle strength analysis device further determines whether 16the difference value is positive or negative (“This analysis may also reveal, for example, whether the human subject is performing the exercise incorrectly.  This may be the case if, for example, one muscle in the group of muscles under monitoring by the sensors 104A-104C is over-exerted or under-exerted.”; paragraph 0070; emphasis added); when the difference value is determined to be positive (i.e. when “the human subject is performing the exercise incorrectly […and] one muscle in the group of muscles under monitoring by the sensors 104A-104C is over-exerted”; paragraph 0070; emphasis added), the muscle strength analysis device outputs the resistance decreasing signal to the at least one resistance adjustment assembly (“For example, if the user is perceived to employ bad form while exercising at the maximum intensity level, …the resistance level of a resistance exercise equipment may be automatically reduced (e.g., in real time, using a motor or transducer operating under the command of controller 106 or SPCD 112) in order to help improve the exercise form of the user.”; paragraph 0080; emphasis added); when the difference value is determined to be negative (i.e. when “the human subject is performing the exercise incorrectly […and] one muscle in the group of muscles under monitoring by the sensors 104A-104C is under-exerted”; paragraph 0070; emphasis added), the muscle strength analysis device outputs the resistance increasing signal to the 5at least one resistance adjustment assembly (Jayalth discloses in paragraph 0080 that the resistance level of the resistance exercise equipment may be automatically adjusted in real time under the command of the controller 106.  Jayalth further discloses in paragraph 0080, “Contrarily, if the analysis at the stage 208 reveals that the user can rapidly perform the exercise without much muscle strain, […] the resistance level of a resistance exercise equipment may be changed (e.g., in real time) in order to present a more meaningful or beneficial exercise to the human subject.”  Emphasis added.  Accordingly, by automatically increasing the resistance level of the resistance exercise equipment in real time under the command of the controller 106, the more meaningful or beneficial exercise to the human subject is capable of being presented to the user that can rapidly perform the exercise without much muscle strain.  Therefore, a resistance increasing signal is capable of being output to the at least one resistance adjustment assembly under the command of the controller 106.  The Office notes that applicant has claimed in claim 10 (from which claim 11 depends) that the resistance control instruction comprises one of (emphasis added by the Office) a resistance maintaining signal, a resistance increasing signal, and a resistance decreasing signal.  Refer to the 35 U.S.C. § 112(b) rejections of claims 10 
Regarding claim 12, Jayalth further discloses wherein the muscle strength analysis device comprises an estimating unit (the electronics of the controller 106 (paragraphs 0052 and 0061) that provide for the system schema at the stage 202 to be individualized and/or customized using user data such as the user’s past exercise session data (paragraph 0081)), a performance analysis unit (the electronics of the controller 106 (paragraph 0052) that provide for the difference in the exertion level of individual muscles when “comparing the exertion level of individual muscles (e.g., obtained from the muscle activation data from the sensors 104A-104C) with the reference exertion level of those muscles (e.g., obtained from the system schema at the stage 202)” (paragraph 0070) and convert the difference value into a training performance data that, through analysis, may “reveal, for example, whether the human subject is performing the exercise incorrectly” (paragraph 0070)), a muscle strength analysis unit (the electronics of the controller 106 (paragraph 0052) that provide, through analysis, “whether the human subject is performing the exercise at the appropriate intensity level”; paragraph 0070) and a control unit (the electronics of the controller 106 (paragraph 0052) that provide for the resistance level of the resistance exercise equipment to be automatically adjusted (e.g., in real time, using a motor or transducer operating under the command of controller 106; paragraph 0080), the estimating unit is configured to build the muscle data model of the at least one target muscle based on the reference training record data (the electronics of the controller 106 over-exerted or under-exerted.”; paragraph 0070; emphasis added), and the control unit is configured to output the resistance control instruction (the electronics of the controller 106 (paragraph 0052) provide for the resistance level of the resistance exercise equipment to be automatically adjusted (e.g., in real time, using a motor or transducer operating under the command of controller 106; paragraph 0080).
Regarding claim 13, Jayalth further discloses wherein the muscle strength analysis device further comprises a mobile device user interface application (the mobile device application that communicates the feedback at the stage 210 to the user is indirectly coupled to the controller 106; paragraphs 0051 and 0075; Figures 1A-2) and a muscle strength analysis database (the result of the analysis at the stage 208 upon which the feedback at the stage 210 is based; paragraph 0075; Figure 2), the mobile device user interface application is configured to 20display the training performance data (“Feedback at the stage 210 may, for example, include a representation of the body and visually depict the muscles being exerted, along with a color gradient or an overlay with relative exertion or other data depiction scheme to communicate the intensity level and/or duration and/or number of repetitions associated with each muscle.  The feedback at the stage 210 may also include recommendations (e.g., "push more with the left arm" "slow down when lowering your arm") or warning (e.g., "do not swing while lifting") or other coaching information while the human subject is performing the exercise.”; paragraphs 0075-0079), and the muscle strength analysis database is configured to store the training performance data (“the analysis result at the stage 208 (e.g., as a type of feedback at the stage 210) may be displayed on the display screen 
Regarding claim 14, Jayalth further discloses wherein the muscle training equipment further comprises a display panel (the display 112a of device 112 and/or the external display 170 are indirectly coupled to the resistance exercise equipment via the communication electronics of the controller 106; paragraphs 0051 and 0075-0077; Figures 1A-2) configured to display the training performance data (paragraphs 0075-0077).

Regarding claim 16, Jayalth discloses a muscle training method (the use scenario 200 for the textile-based human MAF system 100 depicted in FIG. 1A; Figure 2) for a muscle training equipment (the textile-based human monitoring, analysis, and feedback (MAF) system 100; Figure 1A), and the muscle training method comprising:
producing (the stage 206; Figure 2) at least one current muscle vibration signal based on a current activity (the signals 602, 604, and 606 (Figure 6; paragraph 0100) and the signal 902 (Figure 9; paragraph 0106) corresponding to the muscle activation data acquired by the sensors 104A-104C while the user performs the exercise; paragraph 0064) of at least one target muscle of human body (the “muscles of interest” (paragraph 0048: “the electrodes of the sensor may be disposed on the inside of the muscles of interest are expected to be located adjacently when the form-fitting sensor garment 102 is worn”; emphasis added) associated with the sensors 104A-104C that detect muscle activity (Figures 1A and 6; paragraphs 0047-0048 and 0100)) by using at least one vibration detector (the sensors 104A-104C that detect muscle activity (Figures 1A and 6; paragraphs 0047-0048 and 0100);
 10and adjusting a resistance force of at least one resistance adjustment assembly (automatically adjusting the resistance level of the resistance exercise equipment in real time, using the motor or transducer operating under the command of controller 106 or SPCD 112; Figure 1A; paragraph 0080) according to the at least one current muscle vibration signal (the stages 204, 206, 208, 210, and 212; Figure 2; paragraphs 0063-0064, 0078, and 0080).
Regarding claim 17, Jayalth further discloses inputting a value of the resistance force (The amount of weight employed in a particular weight training exercise may be manually input by the user initially via an appropriate input device, as disclosed in paragraph 0088.  In accordance with the disclosed invention, the amount of weight employed in a particular weight training exercise, see above, is capable of corresponding to the resistance level of the resistance exercise equipment disclosed in paragraph 0080.) through a data input device (“an appropriate input device”; paragraph 0088).
Regarding claim 18, Jayalth further discloses wherein the step of adjusting the resistance force of the at least one resistance adjustment assembly according to the at least one muscle vibration signal further comprises:
while the user performs the exercise.”; paragraph 0064; emphasis added); and
20adjusting the resistance force of the at least one resistance adjustment assembly according to the current training record data (“the analysis result at the stage 208 [(i.e. analysis of the muscle activation data; Figure 2)] may be employed to alter the behavior of the exercise equipment 190” by automatically adjusting the resistance level of the resistance exercise equipment in real time, using the motor or transducer operating under the command of controller 106 or SPCD 112; Figure 1A; paragraph 0080).
before producing the at least one current muscle vibration signal based on the current activity of the at least one target muscle by using the at least one vibration detector, further comprising:
Regarding claim 19, Jayalth further discloses wherein  18before (“Obtain System Schema” at the stage 202; Figure 2) producing the at least one current muscle vibration signal based on the current activity of the at least one target muscle by using the at least one vibration detector (the stage 206; Figure 2), further comprising:
 18detecting at least one reference muscle vibration signal based on a previous activity of the at least one target muscle by using the at least one vibration detector (As disclosed in paragraph 0081, “the system schema at the stage 202 may be individualized and/or customized using user data such as the user's profile/objective data (e.g., BMI, weight, height, training experience, past exercise session data).”  the past exercise session data acquired by the sensors 104A-104C (paragraph 0087).);
generating a reference training record data (“the reference muscle exertion data [of the system schema] associated with a given exercise”; paragraphs 0056 and 0070-0071) based on the at least one reference muscle vibration signal (Since the system schema may be individualized and/or customized using past exercise session data (paragraph 0081), the reference muscle exertion data may comprise the past exercise session data.  As such, the reference muscle exertion data (i.e. the past exercise session data) may be based on the at least one reference muscle vibration signal, see above.);
 5building a muscle data model (the system schema of the stage 202; paragraphs 0056 and 0070-0071) based on the reference training record data (“the system schema may represent the reference muscle exertion data associated with a given exercise”; paragraphs 0056 and 0070-0071); and
adjusting the resistance force of the at least one resistance adjustment assembly according to the current training record data and the muscle data model (According to paragraph 0080, “in order to improve the exercise experience and/or exercise efficacy for the human user,” “in order to help improve the exercise form of the user,” and “in order to present a more meaningful or beneficial exercise to the human subject,” the in real time.  Jayalth discloses in paragraph 0081 that the human subject's workout session may be further individualized and/or customized when the muscle activation data is compared against the individualized and/or customized system schema at the stage 202.  Therefore, Jayalth discloses the capability of adjusting the resistance force of the at least one resistance adjustment assembly according to the current training record data and the muscle data model.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jayalth (US 2014/0135593) in view of Shattuck (US 2019/0027058).
Regarding claim 15, Jayalth discloses the invention as substantially claimed, see above, and further discloses wherein the muscle vibration signal analysis device comprises a categorization unit (the electronics of the controller 106 for analyzing “the exertion level of individual muscles (e.g., obtained from the muscle activation data from the sensors 104A-104C)”; paragraphs 0052 and 0069-0070), a sample storage unit (the storage electronics of the controller 106; paragraph 0076) and a calibration unit (the electronics of the controller 106 for calibration (paragraph 0106) together with the while the user performs the exercise.”; paragraph 0064; emphasis added).
However, Jayalth fails to disclose: a frequency setting unit configured to determine a 17sampling frequency for sampling the at least one muscle vibration signal.
Shattuck teaches an analogous muscle training system (“The kinesthetic awareness tool (KAT) is a system of instruments designed to combine sensing, bio physiological and neurophysiological data (for example, including but not limited to heart rate, brain waves, muscle activity) from several wearable/handheld devices, and to provide various delivery methods of feedback (e.g., audio, visual, texture, tactile and haptic) in multiple methods (dose, duration, frequency, intensity and type) in response to the values (e.g., aggregated values or individual values) of those measurements.”; paragraph 0003; emphasis added) having a muscle vibration signal analysis device (the processing unit (paragraph 0042; Figures 4 and 5) together with the external monitoring device used to measure electromyography (EMG) inputs, wherein the external monitoring device comprises a plurality of electrodes (paragraph 0046; Figures 4 and 5) that may be variable sampling rate sensors (paragraph 0044)) comprising a frequency setting unit (the processing unit (paragraph 0042; Figures 4 and 5) that may adjust the sampling rate of each of the plurality of sensors independently; paragraph 0042) configured to determine a 17sampling frequency (the sampling rate of each of the plurality of sensors that may be adjusted independently by the processing unit; paragraph 0042) for sampling at least one muscle vibration signal (the EMG signals from the plurality of electrodes; paragraphs 0042-0044 and 0046).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the muscle vibration signal analysis device of Jayalth’s invention to include a frequency setting unit configured to determine a 17sampling frequency for sampling the at least one muscle vibration signal, as taught by Shattuck, in order to enable the sampling frequency of each of the at least to be adjusted independently (Shattuck: “wherein the sampling rate of each of the plurality of sensors may be adjusted independently”; paragraph 0042).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jayalth (US 2014/0135593) in view of Elsom-Cook (US 2012/0058859).
Regarding claim 20, Jayalth discloses the invention as substantially claimed, see above, and further discloses the muscle training method further comprising:
comparing (paragraphs 0070-0071) the current training record data (the muscle activation data of the stage 206; Figure 2; paragraph 0064) and the reference training record data (“the reference muscle exertion data [of the system schema] associated with a given exercise”; paragraphs 0056 and 0070-0071) of the 10muscle data model (the system schema of the stage 202; paragraphs 0056 and 0070-0071) to generate a difference value (As disclosed in paragraph 0070:

Analysis at a stage 208 may include, in one or more embodiments, comparing the exertion level of individual muscles (e.g., obtained from the muscle activation data from the sensors 104A-104C) with the reference exertion level of those muscles (e.g., obtained from the system schema at the stage 202).  This analysis may reveal, for example, whether the human subject is performing the exercise at the appropriate intensity level (e.g., by looking at the intensity data from the sensors 104A-104C and comparing such information with corresponding information in the reference system schema at the stage 202).  This analysis may also reveal, for example, whether the human subject is performing the exercise incorrectly.  This may be the case if, for example, one muscle in the group of muscles under monitoring by the sensors 104A-104C is over-exerted or under-exerted.


Jayalth therefore discloses the difference value as the difference in the exertion level of individual muscles when “comparing the exertion level of individual muscles (e.g., obtained from the muscle activation data from the sensors 104A-104C) with the 
determining whether the difference value is within an allowable range (“This analysis may reveal, for example, whether the human subject is performing the exercise at the appropriate intensity level (e.g., by looking at the intensity data from the sensors 104A-104C and comparing such information with corresponding information in the reference system schema at the stage 202).”; paragraph 0070); and
when the difference value is determined not be not within the allowable range, further determining whether the difference value is positive or negative (“This analysis may also reveal, for example, whether the human subject is performing the exercise incorrectly.  This may be the case if, for example, one muscle in the group of muscles under monitoring by the sensors 104A-104C is over-exerted or under-exerted.”; paragraph 0070; emphasis added);
when the difference value is determined to be positive (i.e. when “the human subject is performing the exercise incorrectly […and] one muscle in the group of muscles under monitoring by the sensors 104A-104C is over-exerted”; paragraph 0070; emphasis added), a resistance decreasing signal is output so that the at least one resistance adjustment assembly 20decreases the resistance force (“For example, if the user is perceived to employ bad form while exercising at the maximum intensity level, …the resistance level of a resistance exercise equipment may be automatically reduced (e.g., in real time, using a motor or transducer operating under the command of controller 106 or SPCD 112) in order to 
when the difference value is determined to be negative (i.e. when “the human subject is performing the exercise incorrectly […and] one muscle in the group of muscles under monitoring by the sensors 104A-104C is under-exerted”; paragraph 0070; emphasis added), a resistance increasing signal is output so that the at least one resistance adjustment assembly increases the resistance force (Jayalth discloses in paragraph 0080 that the resistance level of the resistance exercise equipment may be automatically adjusted in real time under the command of the controller 106.  Jayalth further discloses in paragraph 0080, “Contrarily, if the analysis at the stage 208 reveals that the user can rapidly perform the exercise without much muscle strain, […] the resistance level of a resistance exercise equipment may be changed (e.g., in real time) in order to present a more meaningful or beneficial exercise to the human subject.”  Emphasis added.  Accordingly, by automatically increasing the resistance level of the resistance exercise equipment in real time under the command of the controller 106, the more meaningful or beneficial exercise to the human subject is capable of being presented to the user that can rapidly perform the exercise without much muscle strain.  Therefore, a resistance increasing signal is capable of being output under the command of the controller 106 so that the at least one resistance adjustment assembly increases the resistance force.).

Elsom-Cook teaches an analogous muscle training method (the method according to Figure 7; paragraphs 0054-0061, 0076-0085, 0087, and 0091) wherein when a difference value (ΔVup (the difference in velocity achieved in Stage B of the barbell lifting exercise (the user extending arms at maximum velocity; paragraph 0056) determined by comparing the actual value of Vup to the calibration value of Vup; paragraphs 0056, 0076, and 0081-0083) is determined to be within an allowable range (ΔVupN (the normal variation in ΔVup which does not indicate any fatigue and wherein the user has not reached muscular failure; paragraphs 0078-0081 and 0084)), a resistance maintaining signal (steps S100, S102, S106 looped back to step S100 conducted by the controller 52 and the processor 38; Figure 7; paragraphs 0084, 0087, and 0091) is output to at least one resistance adjustment assembly (the motor and brake used when the user is determined to require assistance performing the barbell exercise; Figure 7; paragraphs 0085, 0087, and 0091) so that the at least one resistance adjustment assembly does not change a 15resistance force (“Accordingly the processor 38 would continue monitoring the exercise and allow the user to continue as normal.”; paragraph 0084).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jayalth’s muscle training method to include the step wherein when the difference value is determined to be within the allowable range, a resistance maintaining signal is output to the at least one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a 

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784